Name: Commission Regulation (EEC) No 2025/87 of 8 July 1987 re-establishing the levying of customs duties on outer garments, products of category 7 (code 40.0070), outer garments, products of category 26 (code 40.0260), women' s or girls' suits and ensembles, products of category 74 (code 40.0740), originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 190/ 10 10 . 7. 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2025/87 of 8 July 1987 re-establishing the levying of customs duties oh outer garments , products of category 7 (code 40.0070), outer garments, products of category 26 (code 40.0260), women's or girls' suits and ensembles , products , of category 74 (code 40.0740), originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, gory 26 (code 40.0260) and women's or girl 's suits and ensembles, products of category 74 (code 40.0740) the relevant ceiling amounts to 18 600 , 74 000 and 2 000 pieces respectively 4 whereas on 1 June 1987 imports of the products in question into the Community originating in Brazil a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level, Article 1 As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Whereas, in respect of outer garments, products of cate ­ gory 7 (code 40.0070), outer garments, products of cate Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0070 7 60.05 ex A Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 7 61.02 ex B 60.05-22, 23 , 24, 25 61.02-78 , 82, 85 Women's girls' and infants' outer garments : B. Other : Women's and girl's blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres 0 OJ No L 373, 31 . 12. 1986, p . 68 . 10 . 7 . 87 Official Journal of the European Communities No L 190/ 11 Code Category CCT heading No , NIMEXE code (1986) Description ( 1 ) (2) (3) (4) - 40.0260 26 r 60.05 ex A 61.02 ex B 60.05-46, 47, 48 , 49 61.02-48 , 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' outer garments : B. Other : Women's or girls' dresses, of wool, of cotton or manmade fibres 40.0740 74 60.05 ex A 60.05-70, 71 , 72, 73 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety , and directly applicable in all Member States. Done at Brussels, 8 July 1987. For the Commission COCKFIELD Vice-President